Citation Nr: 0106257	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  95-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied a claim of entitlement to 
a disability evaluation in excess of 10 percent for PTSD.  A 
Travel Board Hearing was held in Atlanta, Georgia, before the 
undersigned, on March 11, 1997, and the case was then 
remanded by the Board in May 1997, for additional 
development.  By rating decision dated in September 1999, the 
RO granted the current 30 percent rating, and the case was 
thereafter remanded once again by the Board, in February 
2000.  The case is now back before the Board, for appellate 
review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and all reasonable efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim for an increased rating have been 
made.

2.  It is shown, resolving reasonable doubt in favor of the 
veteran, that the service-connected PTSD is currently 
productive of severe social and occupational impairment.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 70 percent 
disability evaluation for PTSD are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Part 
4, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction, and that all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim for an increased rating have been made.  In this 
regard, it is noted that the veteran was given the 
opportunity to present oral testimony before the Board, in 
March 1997, and that he was thereafter afforded a medical 
examination by an independent mental health specialist, in 
September 1999, and that he has not made VA aware of any 
additional evidence that may be pertinent to his claim and is 
not yet of record.

Also as a preliminary matter, the Board notes that, since the 
veteran filed his claim for an increased rating for PTSD 
prior to a November 1996 comprehensive revision of all the VA 
rating criteria applicable to service-connected psychiatric 
disabilities, he is entitled to have his claim reviewed under 
the set of rating criteria that is most favorable to him:  
either the pre-November 1996 criteria (hereinafter, "the old 
criteria," found in 38 C.F.R. § 4.132), or the post November 
1996 rating criteria (hereinafter, "the new criteria," 
found in 38 C.F.R. § 4.130).  See, Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

As indicated earlier, the service-connected PTSD is currently 
rated as 30 percent disabling.  Such a rating is warranted, 
under the old criteria, for definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9411.

A 30 percent rating is warranted, under the new criteria, 
when a service-connected mental disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411.

Under the old set of rating criteria, a 50 percent rating may 
be warranted when the PTSD renders an individual's ability to 
establish or maintain effective or favorable relationships 
with people considerably impaired and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411.

Under the new set of rating criteria, a 50 percent rating may 
be warranted when the PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411.

Under the old set of rating criteria, a 70 percent rating may 
be warranted when the individual's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the individual's ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411.

Under the new set of rating criteria, a 70 percent rating may 
be warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411.

Under the old set of rating criteria, a 100 percent (total) 
rating may be warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; when the 
individual has totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411.

Under the new set of rating criteria, a 100 percent (total) 
rating may be warranted when the service-connected mental 
disorder is productive of total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411.

For VA purposes, the progressive and frequent use of drugs to 
the point of addiction, as well as the abuse of alcohol, are 
considered willful misconduct, and, as such, a bar to VA 
benefits.  See 38 C.F.R. § 3.301.

At the March 1997 Travel Board Hearing, the veteran in 
essence submitted credible testimony to the effect that he 
believed that his service-connected PTSD should be rated 
higher than evaluated, on account of his multiple PTSD-
related chronic symptoms that included sleeping difficulties, 
constant nightmares about his experiences in Vietnam, 
difficulty with being around, and dealing with, people, 
flashbacks, memory problems, crying spells, and occasional 
homicidal ideations.

The record also contains evidence of two VA admissions due to 
exacerbations of the veteran's  PTSD, in July 1997 and March 
1999, with symptoms that included flashbacks, nightmares, 
insomnia, startle response, inability to sustain employment, 
difficulties with memory and concentration, and homicidal 
ideations.

According to the above mentioned September 1999 psychiatric 
evaluation report by an independent mental health specialist, 
the veteran participated, while in Vietnam, in missions that 
included clearing mine fields and building bunkers.  The 
veteran admitted to heavy drinking and drugs, both during and 
after his time in the service, and said that he was currently 
living with a girlfriend, but that the relationship was 
"rocky" due to his flashbacks and nightmares.  He related a 
post-service job history in the plumbing business, as well as 
many temporary and odd jobs, and described his memory as 
"blurry."  The examiner noted that the veteran was taking 
Xanax and Zoloft on a daily basis, and that he was engaged in 
an alcohol and drug rehabilitation program, as well as an 
anger management class.

On mental status examination, the above report reveals that 
the veteran was dressed in casual attire and boots, and 
answered all questions in a relevant and succinct manner, 
without any elaborations, but appropriately.  He showed a 
somewhat restricted affective range and never once smiled or 
gave signs of being emotionally impacted by the history he 
provided.  He said that he frequently had nightmares and felt 
jumpy and prone to flashbacks.  He usually woke up several 
times at night with nightmares.  During the day, he often 
found that he could not get his head away from thinking about 
dark war memories, and he could not concentrate on what he 
was doing.  There were no other delusional feelings, but 
there were hallucinations, which the veteran described as 
hearing voices that were "all jumbled up," since he was 
unable to understand what they were saying.  The veteran also 
said that he heard sounds such as a ringing in his ears, but 
that he thought he had no hearing loss.  He said that he 
attempted an overdose with street drugs once in 1985, but 
that thoughts of suicide had not been intense since that 
time.  Regarding future plans, the veteran said that he did 
not know about the future because he was living a day at a 
time.  He denied homicidal intent, but admitted that he often 
got into fights, and that he was prone to feelings of anger.

The above report further reveals that, when the veteran was 
not working, he just spent time around the house but did not 
have any hobbies or interest.  He might sit down to watch a 
western movie that he was unable to finish because he lost 
interest.  He had been withdrawing from any acquaintances, 
and had no social life.  His involvement with drugs in the 
service consisted of barbiturates, marijuana, cocaine, and 
others, but he considered that this particular behavior had 
improved since 1992, when he started attending the VA 
Hospital in Decatur.  His speech articulation was good, he 
was oriented in time and place, and, while his memory was 
somewhat blurry for events, he was able to name the 
presidents, and do a serial subtraction fairly well.  He 
remembered two out of three words after five minutes, and he 
was considered competent to handle his benefits.  The 
examiner also noted that he had reviewed the veteran's 
records, which supported the history provided by the veteran.  
The assessment was as follows:

Axis I:		PTSD, severe and chronic.
		Alcohol and drug dependence.

Axis II:  	None.

Axis III:  	Hypertension.

Axis IV:  	Stress of combat in Vietnam.  
Difficulties in re-adaptation 
to social life and occupational 
endeavors after the war.  The 
difficulty was magnified by his 
continued use of alcohol and 
drugs.  He reports that since 
1992 he has been trying much 
better to recover from this 
pattern and attending the VA 
Hospital in Decatur.

Axis V:	GAF = 50, serious impairment in 
social and occupational 
functioning with frequent 
instances of imprisonment and 
efforts at rehabilitation.  The 
PTSD symptoms are judged to 
account for one half (50%) of 
the GAF granted.

As discussed above, the veteran has been described as a well-
oriented individual who, on examination, had good 
articulation and answered all questions in a relevant and 
succinct manner.  Only half of his GAF score of 50 has been 
attributed to his service-connected PTSD, with the remaining 
half presumably implicitly attributed to his drug and alcohol 
abuse.  However, the examiner nevertheless characterized the 
veteran's service-connected PTSD as chronic and severe, and 
he found the veteran to currently have symptoms that included 
anger, frequent nightmares and flashbacks, 
concentration/memory difficulties, auditory hallucinations, 
suicidal and occasional homicidal ideations, and social 
isolation, plus he indicated that the history provided by the 
veteran was consistent with the evidence in the file.  
Further, as noted earlier, the Board has determined the 
veteran's testimony, and that of his wife, at the March 1997 
Travel Board Hearing to be credible in terms of describing 
behavioral manifestations consistent with his diagnosis of 
PTSD.  Therefore, resolving any reasonable doubt in favor of 
the veteran, the Board finds that the service-connected PTSD 
currently is productive of severe social and occupational 
impairment.

In view of the above, the Board concludes that the schedular 
criteria for entitlement to a 70 percent disability 
evaluation for PTSD are met.

Finally, the Board notes that the record appears to reveal 
that the RO has yet to consider the question of a referral of 
this matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the potential 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the evidentiary record 
with these mandates in mind, the Board is of the opinion that 
a referral for extra-schedular consideration of the matter on 
appeal is not warranted in the present case, due to the lack 
of a reasonable basis for further action on this question.


ORDER

A 70 percent rating for the service-connected PTSD is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

